DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a fluid heating/cooling device configured to receive the first fluid … and receive the second fluid in claim 1;
a first fluid heating/cooling device in claim 6;
a second fluid heating/cooling device in claim 6; and
a third heating/cooling device in claim 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an optical detector flow cell configured to receive a fluid mixture directly from the mixer in line 9.  However, it is unclear what is meant by a direct connection.  The specification does not define a direct connection.  In the Drawings, the Mixer and Flow Cell are apparently joined by tubing/conduit (see Fig. 3).  Since there is intervening structure (i.e. the tubing/conduit) between the Mixer and Flow Cell that conveys fluid from the Mixer to the Flow Cell by providing a continuous fluid connection 
Claims 9 and 17 have a limitation similar to that of claim 1 and are rejected and interpreted in a similar way.
Claims 2-8 and 10-16 depend on claims 1 or 9 and are rejected for inheriting the same problem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,764,251 issued to Berg et al. (“Berg”) in view of U.S. Patent 8,293,111 issued to Thurbide (“Thurbide”).

As for claim 1, Berg discloses a system for controlling fluid parameters within a detector comprising:
a first fluid pump manager (112) configured to control a flow of a first fluid;
a second fluid pump manager (118) configured to control a flow of a second fluid;
a mixer (126, 140, 220, 180) configured to receive the first fluid and the second fluid;
an optical detector flow cell (192) configured to receive a fluid mixture directly (note the continuous fluid connection between 126 and 192) from the mixer (126, 140, 220, 180); and

	Berg does not discloses a heating/cooling device as recited.
However, Thurbide discloses a fluid heating/cooling device (114, 114) configured to receive a first fluid from a first fluid pump manager (106) and receive a second fluid from a second fluid pump manager (112).  Thurbide also discloses an oven (122) for a chromatography column (120).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Berg by including the heating/cooling device and oven as disclosed by Thurbide in order to raise the temperature of the fluids closer to the oven temperature (Thurbide: col. 4, lines 62-65) and to allow chromatographic separations to occur at elevated temperatures, thus decreasing the elution time and providing a parameter to optimize or tune separation (Thurbide: col. 5, line 66 - col. 6, line 3 and col. 6, lines 9-11).

As for claim 5, Berg as modified by Thurbide discloses that the first fluid pump manager (Berg: 112) or the second fluid pump manager is configured to direct compressed CO2 (Berg: from 102) to the fluid heating/cooling device (Thurbide: 114).

As for claim 6, Berg as modified by Thurbide discloses that the fluid heating/cooling device (Thurbide: 114, 114) includes a separate first (Thurbide: 114) and second (Thurbide: 114) fluid heating/cooling device located downstream of the first 
a third fluid heating/cooling device (Thurbide: 114) located downstream of the mixer (Berg: 126 and Thurbide: 116) configured to control a temperature of the fluid mixture prior to entering the optical detector flow cell (Berg: 192 and Thurbide: 128).

As for claim 8, Berg as modified by Thurbide discloses a controller (Berg: col. 4, lines 26-29) configured to control the operation of the first pump manager (Berg: 112), the second pump manager (Berg: 118), the first and second fluid heating/cooling devices (Thurbide: 114, 114), and the pressure regulator (Berg: 148) in order to measure the miscibility of various fluid compositions in real time under different temperature and pressure conditions.
Regarding the recitation that the structures are controlled in order to measure the miscibility of various fluid compositions, the examiner notes that this recitation describes the intended use of the apparatus and does not distinguish the claimed invention over the prior art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,764,251 issued to Berg et al. (“Berg”) in view of U.S. Patent 8,293,111 issued to Thurbide (“Thurbide”) as applied to claim 1, further in view of U.S. Patent 6,923,916 issued to Hiraku et al. (“Hiraku”) and U.S. Patent Application Publication 2012/0166098 by McCreary et al. (“McCreary”).


Berg as modified by Thurbide does not discloses that the first fluid pump manager and the second fluid pump manager are programmed and controlled to actively adjust a proportion of the first fluid and the second fluid directed to the mixer in real time.
However, Hiraku discloses a first fluid pump manager (60) and a second fluid pump manager (60’) that are programmed and controlled to actively adjust a proportion of a first fluid and a second fluid directed to a mixer in real time (col. 7, line 40 - col. 8, line 7 and Fig. 6).  McCreary discloses that a proportions of fluid are adjusted (i.e. a gradient is created) in order to separate components in less time and with less solvent, among other benefits (McCreary paragraph [0004]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system and method of Berg and Thurbide by programming and controlling the first fluid pump manager and second fluid pump manager as disclosed by Hiraku in order to separate components in less time and with less solvent, among other benefits (McCreary paragraph [0004]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,764,251 issued to Berg et al. (“Berg”) in view of U.S. Patent 8,293,111 issued to Thurbide (“Thurbide”) as applied to claim 1, further in view of U.S. Patent 9,694,301 issued to Choikhet et al. (“Choikhet”).


Berg as modified by Thurbide does not disclose that the first fluid pump manager includes at least two fluid pumps and is programmed to direct specified proportions of at least two fluids to the fluid heating/cooling device via a second mixer.
However, Choikhet discloses a first fluid pump manager (202, 70) that includes at least two fluid pumps (250, 252) and is programmed to direct specified proportions of at least two fluids (col. 17, lines 53-58) to a second mixer (location where 250, 252 join).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first fluid pump manager of Berg and Thurbide to include at least two pumps as disclosed by Choikhet in order to allow a user to use a mixture of mobile phases as required for a particular chromatographic separation.

As for claim 4, Berg as modified by Thurbide discloses the system of claim 1 (see the rejections of claim 1 above).
Berg as modified by Thurbide does not disclose that the second fluid pump manager includes at least two fluid pumps and is programmed to direct specified proportions of at least two fluids to the fluid heating/cooling device via a third mixer.
However, Choikhet discloses a second fluid pump manager (206, 70) that includes at least two fluid pumps (254, 256) and is programmed to direct specified proportions of at least two fluids (col. 18, lines 12-15) to a third mixer (location where 254, 256 join).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,764,251 issued to Berg et al. (“Berg”) in view of U.S. Patent 8,293,111 issued to Thurbide (“Thurbide”) as applied to claim 1, further in view of U.S. Patent 9,518,960 issued to Nema et al. (“Nema”).

As for claim 7, Berg as modified by Thurbide discloses the system of claim 1 (see the rejections of claim 1 above).
Berg as modified by Thurbide does not disclose that the optical detector flow cell is a component of a UV-vis detector utilizing a wavelength selected based on a scattering efficiency through immiscible fluids and a scattering or absorption of light through miscible fluids.  Instead, Berg discloses a flow cell that uses an unspecified wavelength to detect samples (col. 4, lines 7-12).
However, Nema discloses an optical detector flow cell that is a component of a UV-vis detector utilizing a wavelength (254 nm; col. 8, lines 59-62) selected based on a scattering efficiency through immiscible fluids and a scattering or absorption of light through miscible fluids (inherent; see Applicant’s specification; paragraphs [0033] and 
Because Nema and Berg both disclose optical detector flow cells that detect samples, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the optical detector flow cell of Nema for the optical detector flow cell of Berg to achieve the predictable result of detecting a sample.

Claims 17 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,764,251 issued to Berg et al. (“Berg”) in view of U.S. Patent 7,507,337 issued to Petro et al. (“Petro”) and U.S. Patent 8,293,111 issued to Thurbide (“Thurbide”).

As for claims 17 and 9, Berg discloses a system for monitoring miscibility and phase separation of fluid mixtures comprising:
a first fluid pump manager (112) configured to control a flow of a first fluid;
a second fluid pump manager (118) configured to control a flow of a second fluid;
a mixer (126, 140, 220, 180) configured to receive the first fluid and the second fluid and create a fluid mixture;
an optical detector flow cell (192) configured to receive the fluid mixture directly (note the continuous fluid connection between 126 and 192) from the mixer (126, 140, 220, 180); and

Berg does not discloses a first preheater and a second preheater as recited.
However, Petro discloses a first preheater (130) configured to receive a first fluid from a first fluid pump manager (108) and heat the first fluid to a predetermined temperature (col. 14, lines 50-56);
 and a second preheater (132) configured to receive a second fluid from a second fluid pump manager (110) and heat the second fluid to a predetermined temperature (col. 14, lines 50-56).  Thurbide discloses similar preheaters (114) and Thurbide also discloses an oven (122) for a chromatography column (120).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Berg by including the first and second preheaters and oven as disclosed by Petro and Thurbide in order to raise the temperature of the fluids closer to the oven temperature (Thurbide: col. 4, lines 62-65) and to allow chromatographic separations to occur at elevated temperatures, thus decreasing the elution time and providing a parameter to optimize or tune separation (Thurbide: col. 5, line 66 - col. 6, line 3 and col. 6, lines 9-11).
Berg as modified by Petro and Thurbide discloses a controller (Berg: col. 4, lines 26-29 and Petro: 128) configured to control operation of the first fluid pump manager (Berg: 112), the second fluid pump manager (Berg: 118), the first preheater (Petro: 130 and Thurbide: 114), the second preheater (Petro: 132 and Thurbide: 114), and the pressure regulator (Berg: 148) in order to control a temperature (Petro: col. 15, lines 36-
Regarding the recitation that the structures are controlled in order to measure the miscibility of various fluid compositions, the examiner notes that this recitation describes the intended use of the apparatus and does not distinguish the claimed invention over the prior art.
	Regarding claim 9, the system of Berg and Thurbide discloses the claimed method steps.

As for claim 13, Berg as modified by Petro and Thurbide discloses that the first fluid pump manager (Berg: 112) or the second fluid pump manager is configured to direct compressed CO2 (Berg: from 102) to the first or second preheater (Thurbide: 114).

As for claim 14, Berg as modified by Petro and Thurbide discloses controlling a temperature of the fluid prior to entering the optical detector cell using a third preheater (Thurbide: 114) located downstream of the mixer (Berg: 126, 140, 220, 180 and Thurbide: 116) and located upstream of the optical detector flow cell (Berg: 192 and Thurbide: 128).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,764,251 issued to Berg et al. (“Berg”) in view of U.S. Patent 7,507,337 issued to Petro et al. (“Petro”) and U.S. Patent 8,293,111 issued to Thurbide (“Thurbide”) as applied to claim 9, further in view of U.S. Patent 6,923,916 issued to Hiraku et al. (“Hiraku”) and U.S. Patent Application Publication 2012/0166098 by McCreary et al. (“McCreary”).

As for claim 10, Berg as modified by Petro and Thurbide discloses the method of claim 9 (see the rejections of claim 9 above).
Berg as modified by Petro and Thurbide does not discloses that the first fluid pump manager and the second fluid pump manager are programmed and controlled to actively adjust a proportion of the first fluid and the second fluid directed to the mixer in real time.
However, Hiraku discloses a first fluid pump manager (60) and a second fluid pump manager (60’) that are programmed and controlled to actively adjust a proportion of a first fluid and a second fluid directed to a mixer in real time (col. 7, line 40 - col. 8, line 7 and Fig. 6).  McCreary discloses that a proportions of fluid are adjusted (i.e. a gradient is created) in order to separate components in less time and with less solvent, among other benefits (McCreary paragraph [0004]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system and method of Berg, Petro and Thurbide by programming and controlling the first fluid pump manager and second fluid pump manager as disclosed by Hiraku in order to separate components in less time and with less solvent, among other benefits (McCreary paragraph [0004]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,764,251 issued to Berg et al. (“Berg”) in view of U.S. Patent 7,507,337 issued to Petro et al. (“Petro”) and U.S. Patent 8,293,111 issued to Thurbide (“Thurbide”) as applied to claim 9, further in view of U.S. Patent 9,694,301 issued to Choikhet et al. (“Choikhet”).

As for claim 11, Berg as modified by Petro and Thurbide discloses the method of claim 9 (see the rejection of claim 9 above).
Berg as modified by Petro and Thurbide does not disclose that the first fluid pump manager includes at least two fluid pumps and is programmed to direct specified proportions of at least two fluids to the fluid heating/cooling device via a second mixer.
However, Choikhet discloses a first fluid pump manager (202, 70) that includes at least two fluid pumps (250, 252) and is programmed to direct specified proportions of at least two fluids (col. 17, lines 53-58) to a second mixer (location where 250, 252 join).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first fluid pump manager of Berg, Petro and Thurbide to include at least two pumps as disclosed by Choikhet in order to allow a user to use a mixture of mobile phases as required for a particular chromatographic separation.

As for claim 12, Berg as modified by Petro and Thurbide discloses the method of claim 9 (see the rejection of claim 9 above).

However, Choikhet discloses a second fluid pump manager (206, 70) that includes at least two fluid pumps (254, 256) and is programmed to direct specified proportions of at least two fluids (col. 18, lines 12-15) to a third mixer (location where 254, 256 join).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the second fluid pump manager of Berg and Thurbide to include at least two pumps as disclosed by Choikhet in order to allow a user to use a mixture of mobile phases as required for a particular chromatographic separation.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,764,251 issued to Berg et al. (“Berg”) in view of U.S. Patent 7,507,337 issued to Petro et al. (“Petro”) and U.S. Patent 8,293,111 issued to Thurbide (“Thurbide”) as applied to claim 9, further in view of U.S. Patent 9,518,960 issued to Nema et al. (“Nema”).

As for claim 15, Berg as modified by Petro and Thurbide discloses the method of claim 9 (see the rejection of claim 9 above).
Berg as modified by Petro and Thurbide does not disclose that the optical detector flow cell is a component of a UV-vis detector utilizing a wavelength selected 
However, Nema discloses an optical detector flow cell that is a component of a UV-vis detector utilizing a wavelength (254 nm; col. 8, lines 59-62) selected based on a scattering efficiency through immiscible fluids and a scattering or absorption of light through miscible fluids (inherent; see Applicant’s specification; paragraphs [0033] and [0037]).  Nema discloses that the flow cell is used to detect samples (col. 16, lines 56-61).
Because Nema and Berg both disclose optical detector flow cells that detect samples, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the optical detector flow cell of Nema for the optical detector flow cell of Berg to achieve the predictable result of detecting a sample.

As for claim 16, Berg as modified by Petro and Thurbide discloses the method of claim 9 (see the rejections of claim  9 above).  Berg as modified by Petro and Thurbide also discloses controlling (Berg: col. 4, lines 26-29) the operation of the first pump manager (Berg: 112), the second pump manager (Berg: 118), the first and second preheaters (Petro: 130, 132; col. 15, lines 36-56  and Thurbide: 114, 114), and the pressure regulator (Berg: 148 and Petro: col. 15, lines 36-56).
Berg as modified by Petro and Thurbide does not explicitly disclose measuring the miscibility of various fluid compositions in real time under different temperature and 
However, Nema discloses an optical detector flow cell that is a component of a UV-vis detector utilizing a wavelength (254 nm; col. 8, lines 59-62) selected to provide high scattering efficiency through immiscible fluids and negligible scattering or absorption of light through miscible fluids (inherent; see Applicant’s specification; paragraphs [0033] and [0037]).  Nema discloses that the flow cell is used to detect samples (col. 16, lines 56-61).
Because Nema and Berg both disclose optical detector flow cells that detect samples, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the optical detector flow cell of Nema for the optical detector flow cell of Berg to achieve the predictable result of detecting a sample.
Berg as modified by Petro, Thurbide and Nema discloses measuring the miscibility of various fluid compositions in real time under different temperature and pressure conditions (because the optical detector is capable of detecting miscibility; see Applicants specification, paragraphs [0033] and [0037]).

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
On pages 7-9 of the Remarks, Applicant argues that Berg does not disclose an optical flow cell detector configured to receive the fluid mixture directly from the mixer because Berg discloses intervening structures 220, 182, 184 and 186 between tee 126 and detector 192.  The examiner respectfully disagrees.  Although the examiner acknowledges that structures 220, 182, 184 and 186 are between tee 126 and detector 192, the examiner has interpreted the claim to allow intervening structures that provide a continuous fluid connection to be part of a direct connection between the claimed mixer and the claimed optical detector flow cell.  Furthermore, the examiner has interpreted the claimed mixer to include tee 126, valve 220, SFC manager 140 and column manager 180 because all those structures allow mixing of the two fluids from the first and second pump managers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853